 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00354-JAD-VCF-1
 4
                   Plaintiff,                           ORDER
 5
            v.                                               ECF No. 10
 6
     HARRY VARGAS,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Motion Hearing currently scheduled on

12   October 29, 2019 at 3:30 p.m., be vacated and continued to October
                                                                _________________
                                                                        30, 2019, at 12:00
13   p.m.
     at ___:___ __.m.

14          DATED this 23rd
                       ____ day of October, 2019.

15
16
                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
